Title: From Alexander Hamilton to Sharp Delany, 16 December 1791
From: Hamilton, Alexander
To: Delany, Sharp



Treasury DepartmentDecember 16 1791
Sir

I wish you to ascertain who is the present owner of the Brig Lydia commanded by Captain Vancise, of what place he is a resident, whether he is a Citizen of the United States, when he became owner of that vessel, and where he purchased her.
Should application be made for a new register for that Vessel, I wish to receive immediate information, and that you suspend the issuing of it until you shall afterwards hear from this office.
I am, Sir,  Your Most Obed Servant.

Alexander Hamilton
Sharp Delany Esqr.Collr. Philadelphia.

